Citation Nr: 0710968	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-38 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 








INTRODUCTION

The veteran served on active duty from February 1976 to June 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted an increased rating of 50 percent for service-
connected PTSD, and the veteran disagreed with the disability 
evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the Veterans Claims Assistance Act of 2000, and 
procedural concerns, this case must be remanded.  

First, a review of the claims file indicates that since the 
last supplemental statement of the case (SSOC) issued in 
November 2005, various evidence was added to the record prior 
to the veteran's appeal being sent to the Board, including 
the following:  Counseling reports from the Readjustment 
Counseling Service dated March to November 2005; a March 2006 
letter from the veteran's counselor that described the 
veteran's symptoms; and a lay statement from the veteran.  

Though the veteran's representative submitted documentation 
in an attempt waive local jurisdiction over this recent 
evidence garnered since the last SSOC, the Board notes that 
RO jurisdiction cannot be waived over evidence submitted in 
that venue.  See 38 C.F.R. § 19.37 (providing that evidence 
received by the agency of original jurisdiction prior to 
transfer of the records to the Board after an appeal has been 
initiated, and a prior SSOC was prepared prior to the receipt 
of the additional evidence, then another SSOC must be 
furnished unless the additional evidence received duplicates 
evidence previously of record which had been discussed in a 
prior SSOC, or the additional evidence was not relevant).  
Thus, the RO must consider in the first instance the evidence 
added to the record since the last SSOC.  

Second, it is noted that the claims file contains photo-
copied records from the Social Security Administration (SSA), 
which the RO received in February 2005.  The most recent 
information contained therein was dated May 2003, when the 
veteran was notified of cessation of disability.  SSA 
indicated that the veteran had been allowed benefits in 
February 1996.  In 2000, the veteran's file had been sent to 
the Social Security District Office for continuing review.  
The veteran, however, apparently refused to fill out 
requested forms, and ultimately SSA determined that the 
information in the file was not sufficient for a 
determination.

In a January 2006 statement, however, the veteran related 
that he had been examined in June 2004 by Richard Lewis, 
Ph.D., for Social Security.  As a result, the veteran 
indicated that SSA had reinstated his disability payments.  
The veteran filled out an Authorization and Consent to 
Release Information form concerning Dr. Lewis, who responded 
in a May 2006 letter that Federal law prohibited him from 
releasing any social security evaluations.  

Thereafter, a July 2006 Report of Contact indicated that the 
RO called the local SSA regional office to determine whether 
Dr. Lewis's records could be released to VA.  The SSA 
representative apparently stated that all of the veteran's 
records had already been forwarded.

Given the potential relevance of Dr. Lewis's evaluation, the 
RO should ask SSA to send the veteran's complete SSA file 
again.  

Finally, it is noted that in June 2006 the veteran apparently 
refused to attend a VA examination for the purpose of 
assessing the current severity of his service-connected PTSD.  
Because this case must be returned for other reasons, the RO 
should attempt again to schedule the veteran for assessment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask SSA for another 
complete copy of the veteran's SSA file in 
an attempt to add a purported June 2004 
SSA examination report from Dr. Lewis to 
the record.  

2.  Upon providing notice concerning a 
failure to report to a VA examination 
under 38 C.F.R. § 3.655, the RO should 
provide a VA psychiatric examination for 
the purpose of assessing the current 
severity of the veteran's service-
connected PTSD.  The examiner should 
review the claims file, and provide a 
report of all current symptoms resulting 
from PTSD, including findings of a mental 
status examination.  A GAF score should 
also be provided.  

3.  Then, a claim for a rating in excess 
of 50 percent for PTSD should be 
readjudicated.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case (SSOC), which considers all evidence 
of record since the last SSOC issued in 
November 2005, and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


